

EXHIBIT 10.19
 
 
LIVERAMP HOLDINGS, INC.
AMENDED AND RESTATED 2005 EQUITY COMPENSATION PLAN


NOTICE OF PERFORMANCE UNIT AWARD AND
PERFORMANCE UNIT AGREEMENT
 



%%FIRST_NAME%-% %%LAST_NAME%-%Award
Number:%%OPTION_NUMBER%-%%%ADDRESS_LINE_1%-%Plan:%EQUITY_PLAN%-%%%ADDRESS_LINE_2%-%%%CITY%-%,
%%STATE%-% %%ZIPCODE%-%%%COUNTRY%-%





Effective as of %%OPTION_DATE,’MM/DD/YYYY’%-% (“Award Date”), pursuant to the
Amended and Restated 2005 Equity Compensation Plan of LiveRamp Holdings, Inc
(the “Plan”), you have been granted an award of
%%TOTAL_SHARES_GRANTED,'999,999,999'%-% Performance Units (“PSUs”), with each
PSU representing the right to receive one share of the common stock of LiveRamp
Holdings, Inc (the “Company”) upon vesting. Capitalized terms that are not
defined in this Notice of Performance Unit Award and Performance Unit Agreement
(the “Notice”), the Terms and Conditions of Performance Unit Award, the Addendum
to Performance Unit Award (the “Addendum”) or any of the exhibits to these
documents (all together, the “Agreement”) have the meanings given to them in the
Plan.


Subject to the terms and conditions of the Plan and this Agreement, and the
applicable vesting acceleration provisions of any service agreement between you
and the Company or any severance or change in control policy of the Company, if
any, the PSUs will be eligible to vest pursuant to the satisfaction of the
service-based and performance-based vesting components set forth in the
Addendum, subject to you continuing to be an Associate through the applicable
vesting date.


If agreed to by the Company in the Definitive Agreements (as defined below),
upon the occurrence of a Change in Control Event, the acquiring or surviving
entity (or an affiliate of such entity) may assume or substitute for the PSUs.
Upon the occurrence of a Change in Control Event, the Performance Period, as
defined in the Addendum, will be truncated, and a number of PSUs will become
eligible to vest (the “Eligible PSUs”) based on the degree of achievement of
performance objectives (as set forth in the Addendum) as of the date of the
Change in Control Event (such date, the “Change in Control Date”). Eligible PSUs
will be treated as unvested Restricted Stock Units under the Plan subject to a
service-based vesting schedule, and if assumed or substituted for by the
acquiring or surviving entity (or an affiliate of such entity) in accordance
with the terms of the definitive agreements relating to the Change in Control
(the “Definitive Agreements”), will convert into restricted stock units (or
other compensatory arrangements) of equal value to be settled in cash or shares
(determined in accordance with the Definitive Agreements) by the acquiring or
surviving entity (or an affiliate of such entity), as applicable (the “Assumed
Eligible PSUs”). In the event you remain an Associate through the end of the
applicable performance period (such date, the “Performance Period End Date”),
the Assumed Eligible PSUs will become fully vested and will be settled within
thirty (30) days of the Performance Period End Date. Subject to any vesting
acceleration arising from another written agreement or policy between you and
the Company, in the event your status as an Associate terminates for any reason
before the Performance Period End Date, your Assumed Eligible Performance Units
will be immediately forfeited.


All vesting will be rounded to the nearest whole PSU, and any fractional PSUs
will be accumulated and vested on the date that an accumulated full PSU is
vested.





--------------------------------------------------------------------------------



If you cease to be an Associate for any or no reason before you fully vest in
the PSUs, or if certain performance objectives are not satisfied and the
Addendum provides that unvested PSUs will terminate to the extent that such
performance objectives are not satisfied, the unvested PSUs will terminate
according to the terms of Section 5 of this Agreement.


By logging into your E*Trade account and electronically accepting this award,
you acknowledge and indicate that:


i.This award of PSUs is subject to the terms and conditions as described within
this Agreement and the Plan that are being provided to you electronically,
including their exhibits and appendices, if any.


ii.You understand that the Company is not providing any tax, legal, or financial
advice and is not making any recommendations regarding your participation in the
Plan or your acquisition or sale of Shares.


iii.You have reviewed the Plan and this Agreement, have had an opportunity to
obtain the advice of personal tax, legal, and financial advisors prior to
accepting this award, and fully understand all provisions of this Agreement and
the Plan. You will consult with your own personal tax, legal, and financial
advisors before taking any action related to the Plan.


iv.You have read and agree to each provision of Section 10 of this Agreement.


v.You will notify the Company of any change to the contact address above.


IF YOU DO NOT ACCEPT THIS AGREEMENT ON OR PRIOR TO THE FIRST DATE ANY PORTION OF
THESE PSUs VEST, YOU WILL BE DEEMED TO ACCEPT ALL OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT ON SUCH DATE.











/s/ Scott E. HoweScott E. Howe, CEO and President/s/ Catherine HughesCatherine
Hughes, Corporate Governance Executive







--------------------------------------------------------------------------------





EXHIBIT A


TERMS AND CONDITIONS OF PERFORMANCE UNIT AWARD


This Agreement and the Plan constitute the entire agreement between the Company
and you with regard to the PSUs pertaining to the Common Stock described in the
Notice.


1.Grant and Acceptance of Terms. The Company grants you an award of PSUs as
described in the Notice. Your acceptance and retention of the award described in
the Notice, as evidenced by your electronic acceptance of this Agreement, shall
constitute your acceptance of the terms and conditions set forth in this
Agreement, and the Plan. If there is a conflict between the Plan, this
Agreement, or any other agreement governing the PSUs, those documents will take
precedence and prevail in the following order: (a) the Plan, (b) this Agreement,
and (c) any other agreement between the Company and you governing these PSUs
(provided that any applicable vesting acceleration arising from a service
agreement between you and the Company or a severance or change in control policy
of the Company will apply to the PSUs).


2.Your Rights with Respect to the PSUs.


a.Company’s Obligation to Pay. Each PSU is a right to receive a Share on the
date it vests. Until an PSU vests, you have no right to payment of the Share.
Before a vested PSU is paid, the PSU is an unsecured obligation of the Company,
payable (if at all) only from the Company’s general assets. A vested PSU will be
paid to you (or in the event of your death, to your estate or such other person
as specified in Section 6 below) in whole Shares as soon as practicable after
vesting (but no later than 60 days following the vesting date), subject to you
satisfying any obligations for Tax-Related Items (as defined in Section 9(a)(i)
of this Agreement) and any delay in payment required under Section 9(b)(i) of
this Agreement. You cannot specify (directly or indirectly) the taxable year of
the payment of any vested PSU under this Agreement


b.Stockholder Rights. Upon vesting, the PSUs granted pursuant to the Notice will
entitle you to the all the rights of a stockholder of the Company’s Common Stock
as to the amount of shares of Common Stock (“Shares”) currently vested. Your
rights as a stockholder of the Company (including the right to vote and to
receive dividends and distributions) will not begin until Shares have been
issued and recorded on the records of the Company or its transfer agents or
registrars, and your rights with respect to the PSUs will remain forfeitable
prior to the date on which such rights become vested.


3.Vesting. Subject to Section 11 of the Plan and Section 4 of this Agreement,
PSUs shall vest as set forth in the Notice and the Addendum. PSUs scheduled to
vest on a certain date or upon the occurrence of a certain condition will not
vest unless you continue to be an Associate until the time such vesting is
scheduled to occur.


4.Board and Committee Discretion. The Board and the Committee have the
discretion to accelerate the vesting of any PSUs at any time, subject to the
terms of the Plan. In that case, those PSUs will be vested as of the date
specified by the Board or the Committee.


5.Forfeiture upon Termination or Failure to Satisfy Performance Objectives. If
your status as an Associate terminates for any reason, your PSUs will
immediately stop vesting and any of these PSUs that have not yet vested will be
forfeited by you upon the effective date of your termination. The Addendum may
also provide that, upon the failure to achieve certain performance objectives,
your PSUs will immediately stop vesting and any of these PSUs that have not yet
vested will be forfeited by you upon a specified date. The provisions of this
Section 5 are subject to the provisions of Section 7 below entitled “Forfeiture
of Shares for Engaging in Certain Activities.”


6.Death. Any distribution or delivery to be made to you under this Agreement
will, if you are then deceased, be made to the administrator or executor of your
estate or, if the Board or the Committee permits, your designated beneficiary.
Any such transferee must furnish



--------------------------------------------------------------------------------





the Company with (a) written notice of your status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations that apply to the transfer.


7.Forfeiture of Shares for Engaging in Certain Activities.
a.If at any time during your service as an Associate, or within one year after
termination of your status as an Associate you engage in any activity which
competes with any activity of the Company and/or any Affiliated Companies, or if
you engage in any of the prohibited activities listed in subsection (b) below,
then


i.any unvested PSUs granted to you shall be canceled;


ii.with respect to any Shares received by you pursuant the settlement of the
PSUs within the three-year period before and the three-year period after your
termination date, you shall pay to the Company an amount equal to the proceeds
of any sale or distribution of those Shares (the “Forfeited Shares”), or, if
still held by you, the aggregate fair market value of such Forfeited Shares as
of the date of vesting; and


iii.the Company shall be entitled to set off against the amount of any such
Forfeited Shares any amounts owed to you by the Company.


b.The prohibited activities include:


i.accepting employment with or serving as a consultant, advisor or in any other
capacity to anyone that is in competition with or acting against the interests
of the Company;


ii.disclosing or misusing any confidential information or material concerning
the Company or any Affiliated Company;


iii.any attempt, directly or indirectly, to induce any associate of the Company
or any Affiliated Company to be employed or perform services elsewhere;


iv. any attempt, directly or indirectly, to solicit the trade or business of any
current or prospective customer of the Company or any Affiliated Company;


v.the failure or refusal to disclose promptly and to assign to the Company all
right, title and interest in any invention or idea made or conceived in whole or
in part by you in the course of your employment by the Company or any Affiliated
Company, relating to the actual or anticipated business, research or development
work of the Company or any Affiliated Company, or the failure or refusal to do
anything reasonably necessary to enable the Company or any Affiliated Company to
secure a patent or other intellectual property right;


vi.participating in a hostile takeover attempt against the Company;


vii.a material violation of Company policy, including, without limitation, the
Company's insider trading policies; or


viii.conduct related to your employment for which you have been convicted of
criminal conduct or for which you have been assessed civil penalties.


c.Upon receipt of any Shares pursuant to Section 2 of this Agreement, you agree
to certify, if requested by the Company, that you are in compliance with the
terms and conditions of this Agreement.


d.You may be released from your obligations under this Section 7 only if the
Board or the Committee, or its authorized designee(s), determines in its sole
discretion that to do so is in the best interests of the Company.



--------------------------------------------------------------------------------







8.Restriction on Transfer. PSUs may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by you except as provided under the Plan,
and any unauthorized purported sale, assignment, transfer, pledge, hypothecation
or other disposition shall be void and unenforceable against the Company. If any
PSUs are transferred, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties to this Agreement.


9.Tax Obligations.


a.Tax Withholding.


i.No Shares will be issued to you until you make satisfactory arrangements (as
determined by the Board or the Committee) for the payment of Tax Withholdings,
payment on account or other tax-related items related to your participation in
the Plan and legally applicable to you that the Board or the Committee
determines must be withheld (“Tax-Related Items”), including those that result
from the grant, vesting, or payment of the PSUs, the subsequent sale of Shares
acquired pursuant to such payment, or the receipt of any dividends. If you are a
non-U.S. employee, the method of payment of Tax-Related Items may be restricted
by any Appendix (as defined below). If you fail to make satisfactory
arrangements for the payment of any Tax-Related Items under this Agreement when
any of these PSUs otherwise are supposed to vest or Tax Related Items related to
PSUs otherwise are due, you will permanently forfeit the applicable PSUs and any
right to receive Shares under such PSUs, and such PSUs will be returned to the
Company at no cost to the Company. For purposes of this Agreement, “Tax
Withholdings” means tax, social insurance and social security liability or
premium obligations in connection with the PSUs, including, without limitation,
(1) all federal, state, and local income, employment and any other taxes
(including your U.S. Federal Insurance Contributions Act (FICA) obligation) that
are required to be withheld by the Company or applicable Affiliated Company, (2)
your fringe benefit tax liability and, to the extent required by the Company,
the fringe benefit tax liability of the Company or the applicable Affiliated
Company, if any, associated with the grant, vesting, or exercise of the PSUs or
sale of Shares issued under the PSUs, and (3) any other taxes or social
insurance or social security liabilities or premium the responsibility for which
you have, or have agreed to bear, with respect to the PSUs or the Shares subject
to the PSUs (“Tax Withholdings”).


ii.The Company has the right (but not the obligation) to satisfy any Tax-Related
Items by withholding from proceeds of a sale of Shares acquired upon payment of
these PSUs arranged by the Company (on your behalf pursuant to this
authorization without further consent), and this will be the method by which
such tax withholding obligations are satisfied until the Company determines
otherwise, subject to applicable laws.


iii.The Company also has the right (but not the obligation) to satisfy any
Tax-Related Items by reducing the number of Shares otherwise deliverable to
you).


iv.Further, if you are subject to taxation in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
the Company and/or any Affiliated Company for whom you are performing services
(each, an “Employer”) or former Employer(s) may withhold or account for tax in
more than one jurisdiction.


v. of any action of the Company or the Employer(s), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer(s).
You further acknowledge that the Company and the Employer(s) (1) make no
representations or undertakings regarding the



--------------------------------------------------------------------------------





treatment of any Tax-Related Items in connection with any aspect of these PSUs
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of these PSUs to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.


b.Code Section 409A. This Section 9(b) does not apply if you are not a U.S.
income taxpayer.


i.If the vesting of any PSUs is accelerated in connection with a termination of
your status as an Associate that is a “separation from service” within the
meaning of Code Section 409A and (x) you are a “specified employee” within the
meaning of Code Section 409A at that time and (y) the payment of such
accelerated PSUs would result in the imposition of additional tax under Code
Section 409A if paid to you within the 6-month period following such
termination, then the accelerated PSUs will not be paid until the first day
after the 6-month period ends.


ii.If your status as an Associate terminates due to death or you die after you
stop being an Associate, the delay under Section 9(b)(i) of this Agreement will
not apply, and these PSUs will be paid in Shares to your estate (or such other
person as specified in Section 6 above) as soon as practicable.


iii.All payments and benefits under this Agreement are intended to be exempt
from Code Section 409A or comply with any requirements necessary to avoid the
imposition of additional tax under Code Section 409A(a)(1)(B) so that none of
these PSUs or Shares issuable upon the vesting of PSUs will be subject to the
additional tax imposed under Code Section 409A, and any ambiguities or ambiguous
terms will be interpreted according to that intent. In no event will the Company
or any Affiliated Company have any obligation or liability to reimburse,
indemnify, or hold you harmless for any taxes imposed, or other costs incurred,
as a result of Code Section 409A.


iv.Each payment under this Agreement is a separate payment under Treasury
Regulations Section 1.409A-2(b)(2).


10.Acknowledgments and Agreements. Your signature on the Notice accepting these
PSUs indicates that:


a.YOU ACKNOWLEDGE AND AGREE THAT THE VESTING OF THESE PSUs IS EARNED ONLY BY
CONTINUING AS AN ASSOCIATE AND THE ACHIEVEMENT OF CERTAIN PERFORMANCE OBJECTIVES
AS SET FORTH IN THE ADDENDUM, AND THAT BEING HIRED OR BEING GRANTED THESE PSUs
WILL NOT RESULT IN VESTING.


b.YOU FURTHER ACKNOWLEDGE AND AGREE THAT THESE PSUs AND THIS AGREEMENT DO NOT
CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN ASSOCIATE FOR
THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL AND WILL NOT INTERFERE IN ANY WAY
WITH YOUR RIGHT OR THE RIGHT OF THE EMPLOYER(S) TO TERMINATE YOUR RELATIONSHIP
AS AN ASSOCIATE AT ANY TIME, WITH OR WITHOUT CAUSE, SUBJECT TO APPLICABLE LAWS.


c.You agree that this Agreement and its incorporated documents reflect all
agreements on its subject matters and that you are not accepting this Agreement
based on any promises, representations, or inducements other than those
reflected in this Agreement.


d.You agree that the Company’s delivery of any documents related to the Plan or
these PSUs (including the Plan, this Agreement, the Plan’s prospectus, and any
reports of the Company provided generally to the Company’s stockholders) to you
may be made by electronic delivery, which may include but does not necessarily
include the



--------------------------------------------------------------------------------





delivery of a link to a Company intranet or to the Internet site of a third
party involved in administering the Plan, the delivery of the document via
email, or any other means of electronic delivery specified by the Company. If
the attempted electronic delivery of such documents fails, you will be provided
with a paper copy of the documents. You acknowledge that you may receive from
the Company a paper copy of any documents that were delivered electronically at
no cost to you by contacting the Company by telephone or in writing. You may
revoke your consent to the electronic delivery of documents or may change the
electronic mail address to which such documents are to be delivered (if you have
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e mail address by telephone, postal service or
electronic mail. Finally, you understand that you are not required to consent to
electronic delivery of documents.


e.You may deliver any documents related to the Plan or these PSUs to the Company
by e-mail or any other means of electronic delivery approved by the Board or the
Committee, but you must provide the Company or any designated third party
administrator with a paper copy of any documents if your attempted electronic
delivery of such documents fails.


f.You accept that all good faith decisions or interpretations of the Board or
the Committee regarding the Plan and these PSUs are binding, conclusive, and
final. No member of the Board or the Committee will be personally liable for any
such decisions or interpretations.


g.You agree that the Plan is established voluntarily by the Company, is
discretionary in nature, and may be amended, suspended, or terminated by the
Company at any time, to the extent permitted by the Plan.


h.You agree that the grant of Awards is voluntary and occasional and does not
create any contractual or other right to receive future grants of performance
units or benefits in lieu of performance units, even if performance units have
been granted in the past.


i.You agree that any decisions regarding future Awards will be in the Company’s
sole discretion.


j.You agree that you are voluntarily participating in the Plan.


k.You agree that these PSUs and any Shares acquired under these PSUs are not
intended to replace any pension rights or compensation.


l.You agree that these PSUs, any Shares acquired under these PSUs, and their
income and value are not part of normal or expected compensation for any
purpose, including for calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, holiday pay,
long-service awards, pension or retirement or welfare benefits, or similar
payments.


m.You agree that the future value of the Shares underlying these PSUs is
unknown, indeterminable, and cannot be predicted with certainty.


n.You agree that, for purposes of these PSUs, your engagement as an Associate is
terminated as of the date your service relationship with the Company or any
Affiliated Company is terminated (regardless of the reason for such termination
and whether or not the termination is later found to be invalid or in breach of
employment laws in the jurisdiction where you are providing services to the
Company or any Affiliated Company or the terms of your service agreement, if
any), unless otherwise expressly provided in this Agreement or determined by the
Board or the Committee.


o.You agree that any right to vest in these PSUs will be extended by any notice
period (e.g., the period that you are an Associate would include any contractual
notice period or any period of “garden leave” or similar period mandated under



--------------------------------------------------------------------------------





employment laws (including common law, if applicable) in the jurisdiction where
you are an Associate or by your service agreement or employment agreement, if
any) and your termination date will not occur until the end of such period,
unless otherwise expressly provided in this Agreement or determined by the Board
or the Committee or required by applicable law.


p.You agree that the Board or the Committee has the exclusive discretion to
determine when you are no longer actively providing services for purposes of
these PSUs (including whether you are still considered to be providing services
while on a leave of absence).


q.You agree that neither the Company or any Affiliated Company is liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of these PSUs or of any amounts due to
you from the payment of these PSUs or the subsequent sale of any Shares acquired
upon such payment.


r.You have read and agree to the Data Privacy provisions of Section 11 of this
Agreement.


s.You agree that you have no claim or entitlement to compensation or damages
from any forfeiture of these PSUs resulting from the termination of your status
as an Associate (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are an
Associate or the terms of your service agreement, if any), and in consideration
of the grant of these PSUs to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company or any
Affiliated Company, waive your ability (if any) to bring any such claim, and
release the Company and all Affiliated Companies from any such claim. If any
such claim is nevertheless allowed by a court of competent jurisdiction, then
your participation in the Plan constitutes your irrevocable agreement to not
pursue such claim and to execute any and all documents necessary to request
dismissal or withdrawal of such claim.


11. Data Privacy


a.You voluntarily consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this Agreement and any other
Award materials (“Data”) by and among, as applicable, the Employer(s), the
Company and any Affiliated Company for the exclusive purpose of implementing,
administering, and managing your participation in the Plan.


b.You understand that the Company and the Employer(s) may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all equity awards or any other
entitlement to stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering, and managing the Plan.


c.You understand that Data will be transferred to one or more stock plan service
provider(s) selected by the Company, which may assist the Company with the
implementation, administration, and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan.



--------------------------------------------------------------------------------







d.You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside in certain jurisdictions outside the United States, to the
extent required by applicable laws, you may, at any time, request access to
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
given by accepting these PSUs, in any case without cost, by contacting in
writing your local human resources representative. Further, you understand that
you are providing these consents on a purely voluntary basis. If you do not
consent or if you later seek to revoke your consent, your engagement as an
Associate with the Employer(s) will not be adversely affected; the only
consequence of refusing or withdrawing your consent is that the Company will not
be able to grant you awards under the Plan or administer or maintain awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan (including the right to retain these
PSUs). You understand that you may contact your local human resources
representative for more information on the consequences of your refusal to
consent or withdrawal of consent.




12. Modifications to the Agreement. The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. You expressly
warrant that you are not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. All
amendments to this Agreement shall be in writing executed by a duly authorized
officer of the Company; provided that this Agreement is subject to the power of
the Board and/or the Committee to amend this Agreement and the Plan as provided
in the Plan. Notwithstanding the foregoing, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without your consent, to comply with Code Section 409A, to otherwise avoid
imposition of any additional tax or income recognition under Code Section 409A
in connection with these PSUs


13. Notices. Any notice to be given under this Agreement to the Company shall be
addressed to the Company in care of its stock plan administrator at LiveRamp
Holdings, Inc., 225 Bush Street, Seventeenth Floor, San Francisco, CA 94104,
until the Company designates another address in writing. Any notice to be given
to you shall be addressed to you at the address listed in the Company’s records.
By a notice given pursuant to this Section, either party may designate a
different address for notices. Any notice shall have been deemed given when
actually delivered.


14. Additional Conditions to Issuance of Stock. If the Company determines that
the listing, registration, qualification, or rule compliance of the Common Stock
on any securities exchange or under any state, federal, or foreign law or the
tax code and related regulations or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to you (or your estate), the Company will try to meet the requirements of
any such state, federal, or foreign law or securities exchange and to obtain any
such consent or approval of any such governmental authority or securities
exchange, but the Shares will not be issued until such conditions have been met
in a manner acceptable to the Company.


15. Clawback. These PSUs (including any proceeds, gains or other economic
benefit received by you upon its payment or the subsequent sale of Shares issued
upon payment of the PSUs) will be subject to any compensation recovery or
clawback policy implemented by the Company before or after the date of this
Agreement. This includes any clawback policy adopted to comply with the
requirements of applicable laws.


16. Administration. The Board and the Committee administer the Plan. Your rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, including continued stockholder approval of the Plan, and to any
guidelines the Board or the Committee adopts from time to time.


17. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared



--------------------------------------------------------------------------------





unlawful or invalid shall, if possible, be construed in a manner which gives
effect to the terms of such part to the fullest extent possible while remaining
lawful and valid.


18. Applicable Law. The Plan, this Agreement, these PSUs, and all determinations
made and actions taken under the Plan, to the extent not otherwise governed by
the laws of the United States, will be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of law.


19. Forum Selection At all times each party hereto: (i) irrevocably submits to
the exclusive jurisdiction of any California court or Federal court sitting in
the Northern District of California; (ii) agrees that any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby will be heard and determined in such California or Federal court; (iii)
to the extent permitted by law, irrevocably waives (a) any objection such party
may have to the laying of venue of any such action or proceeding in any of such
courts, or (b) any claim that such party may have that any such action or
proceeding has been brought in an inconvenient forum; and (iv) to the extent
permitted by law, irrevocably agrees that a final nonappealable judgment in any
such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this section entitled “Forum Selection” will affect the right of any
party hereto to serve legal process in any manner permitted by law.


20. Headings. Headings are for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.


21. Waiver. You acknowledge that a waiver by the Company of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
other provision of this Agreement or of any subsequent breach of this Agreement
by you.


22. Non-U.S. Appendix. These PSUs are subject to any special terms and
conditions set forth in any appendix to this Agreement for your country (the
“Appendix”). If you relocate to a country included in the Appendix, the special
terms and conditions for that country will apply to you to the extent the
Company determines that applying such terms and conditions is necessary or
advisable for legal or administrative reasons.



